DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the negative electrode current collector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the negative electrode current collector” will be interpreted as “a negative electrode current collector”.  Further, claims 2-15 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okada (US 2002/0018935).
Regarding claim 1, Okada discloses in Figs 1-6, a lithium secondary battery (ref 1, [0023]) comprising a positive electrode (ref 10), a negative electrode (ref 20), and a separator (ref 30) and an electrolyte interposed there between, wherein the electrolyte is a gel polymer electrolyte ([0054]), and lithium metal is formed on a negative electrode current collector ([0023]) in the negative electrode (ref 20) by moving from the positive electrode (ref 10) by charging ([0023]-[0025]).



Regarding claim 3, Okada discloses all of the claim limitations as set forth above and also discloses the gel polymer electrolyte has a non-crosslinked structure ([0048], [0050], [0054], [0080]).

Regarding claim 4, Okada discloses all of the claim limitations as set forth above and also discloses the gel polymer electrolyte comprises a polymer matrix, a lithium salt, and an organic solvent ([0048], [0050], [0054], [0080]).

Regarding claim 5, Okada discloses all of the claim limitations as set forth above and also discloses the polymer matrix is obtained by polymerizing a monomer having at least two functional groups that are acrylate groups ([0048]).

Regarding claim 6, Okada discloses all of the claim limitations as set forth above and also discloses the lithium salt is LiCl, LiBr, LiPF6 ([0050]).

Regarding claim 7, Okada discloses all of the claim limitations as set forth above and also discloses the negative electrode (ref 20) further comprises a protective layer formed on a surface ([0051]) in contact with the separator (ref 30).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2002/0018935) as applied to claim 1 above.
Regarding claim 10, Okada discloses all of the claim limitations as set forth above but does not explicitly disclose the lithium metal is a metal layer having a thickness of 50 nm to 100 microns.  As the battery cost of construction and electric performance are variables that can be modified, among others, by adjusting said thickness of the lithium metal layer, with said construction cost and electric performance both varying as the coating thickness is varied (see Okuda, Abstract, [0023], [0027], [0082]), the precise coating thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed coating thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the thickness of the coating in the apparatus of Okuda to obtain the desired balance between the construction cost and the electric performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, In re Aller, 105 USPQ 223).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2002/0018935) as applied to claim 7 above, and further in view of Swonger et al. (US 2016/0351889).
Regarding claims 11-15, Okada discloses all of the claim limitations as set forth above but does not explicitly disclose the protective film comprises LiPON and LiPF6 at 4 microns thick.
Swonger et al. discloses in Figs 1-12, lithium battery ([0023]) including an electrolyte composition including LiPON ([0088]) and LiPF6 ([0100], [0153]) forming a SEI layer 4 microns thick ([0023]).  This configuration enhances formation of the protective SEI layer and enhances overall battery performance ([0023], [0114], [0119], [0129], [0139]).
Swonger et al. and Okada are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protective layer of Okada as having the LiPON and LiPF6 as disclosed by Swonger et al. to enhance protective layer formation and overall battery performance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 7-9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9, 10 and 13-17 of copending Application No. 16/625,602 in view of Okada (US 2002/0018935).

Regarding claims 1, 2, 7-9 and 11-15, co-pending App ‘602 discloses all of the instant claim limitations but does not explicitly disclose the electrolyte is a gel polymer.
Okada discloses in Figs 1-6, a lithium secondary battery (ref 1, [0023]) comprising: a positive electrode (ref 10): a negative electrode (ref 20): and an electrolyte provided between the positive electrode (ref 10) and the negative electrode (ref 20), wherein the electrolyte is a gel electrolyte ([0054]).  This configuration enhances the overall performance of the battery ([0054]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the gel electrolyte of Okada into the electrolyte of co-pending App ‘602 to enhance structural uniformity and electrical properties of the battery.

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725